April 16, 1903. The opinion of the Court was delivered by
The complaint in this action had two causes of action arising upon two transactions of the plaintiff with the defendant, W.E. Harter, as the agent of his codefendant, Julia E. Harter, in the purchase of goods and merchandise in settlement for which the defendant, W. E. Harter, under seal as agent, gave two notes, one due 1st October, 1898, for $228.84, and the other due on October 15, 1898. That when said notes were given and goods purchased, W.E. Harter did not state for whom he was agent, though he signed the notes agent; that at such dates he, W. E. Harter, was the agent of his codefendant, Julia E. Harter; that no part of such amounts has been paid, although past due. Upon reading the complaint, the defendant, W. E. Harter, interposed a demurrer to said complaint for failure to state a cause of action against said W.E. Harter. Judge Klugh sustained the demurrer as to the defendant, W. E. Harter, and ordered the complaint to be dismissed as to *Page 54 
said defendant, W.E. Harter. After entry of judgment, the plaintiff appealed to this Court upon the single ground that the Circuit Judge erred in sustaining such demurrer.
We sustain the judgment of the Circuit Court upon the authority of the judgment of this Court in the two cases of Pope and Fleming, appellants, against W.R. Harter and another, and also the case of Rosenheim  Son vs. W.E. Harter et al. Mss. decisions just filed, which were cases of precisely the same character with that now at the bar of this Court.
It is the judgment of this Court, that the judgment of the Circuit Court as to the defendant, W.E. Harter, be affirmed, and that the action be recommitted to the Circuit Court for trial as to the defendant, Julia E. Harter.